REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This application is a reissue of US Patent 8,502,680 and also a divisional of 14/819,349.  US Patent 8,502,680 included original patent claims 1–20.  Applicant requested amendment of the claims on 7/23/2021.  Claims 21–34 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “other errors”, specifically:
“Original claims 1-20 did not provide for a hygiene data collector of new claims 21-23 and 30-34 or a hygiene data collection module of new claims 24–29” (7/23/2021 declaration p. 1).

Specification
The amendment to the specification filed 7/23/2021 has been accepted.

Claim Objections
Claims 1–21 are objected to because of the following informalities:  
Claims 1–20 (canceled) should be presented in full text between brackets, because this is a second reissue for the same patent.  See 37 CFR 1.177(b).
Claim 21, line 4, “transmits” should be replaced by “transmit” for consistency with the “configured to . . .” phrase.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21–34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant should explain the support for each of the following elements (whether amended or not) in the response.
Claims 21, 22, 24, 26 and 28 describe a wireless module card, yet there is no “wireless module card”, let alone any “card” in the disclosure.
Claims 22, 24, 26, 28 and 30 describe various connectors, yet there is no teaching in the disclosure for any type of connector or connector usage.
Claims 24 and 28 describe an electrical interface, yet no “electrical interface” phrase appears in the disclosure.
Claims 25 and 27 each states the activator . . . is configured to be coupled to an activation mechanism.  To the extent that applicant may argue this to require the ability to go from an uncoupled state to a coupled state, it is not supported in the disclosure.  
Claim 26 describes a connection interface, yet no “connection interface” phrase appears in the disclosure.
Claim 26 requires “said receiver configured to wirelessly receive an operation command to adjust functioning of the hygiene compliance dispenser module”.  This limitation is not found in the disclosure.  While Fig. 16 perhaps supports some of this language, it does not appear to support all of it.  For example, the invitation mode command is not taught as being wirelessly received.  
Claim 28 describes an activation terminal, yet no “activation terminal” phrase appears in the disclosure.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 22, 23 and 25–34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 22, 23, 25, 27, 29 and 31–34 each depend from a canceled claim, thereby rendering the scope of these claims indefinite.  Where these claims refer previous elements, they lack antecedent basis for all of those elements.  As one example, there is no antecedent basis for claim 31’s dispense event records.
Claim 25 is confusing in claim scope.  It is an apparatus claim setting forth structure, yet the claim includes what appears to be a method step (activator receives power).  This step appears to represent a method of using the apparatus rather than the structure of the apparatus itself.
See MPEP 2173.05(p)(II), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).
Claim 26 is confusing in claim scope.  It is a system claim setting forth structure, yet the claim includes what appears to be a method step (transmits at line 17).
Claim 27 is confusing in claim scope.  It is a system claim setting forth structure, yet the claim includes what appears to be a method step (receives).
Claim 28, line 13, there is no antecedent basis for said module controller.
Claim 30, line 15, there is no antecedent basis for the dispense event data.
Claim 31 is confusing in claim scope.  It is a system claim setting forth structure, yet the claim includes what appears to be a method step (receives).
Claim 31 introduces a data gathering station.  In the case where this claim is to depend from claim 30, the claiming of both a hygiene data collector and a data gathering stations is confusing.  Are these the same thing?
Claim 32 is confusing in claim scope.  It is a system claim setting forth structure, yet the claim includes what appear to be method steps (receives, analyzes).

Claim Rejections - 35 USC § 251
Claims 21–34 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is detailed elsewhere in this office action, see “Claim Rejections - 35 USC § 112”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21–32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0001763 (Raja) in view of UltraClenz1.
21.  A system comprising: 
“A system and method for evaluating hand decontamination compliance in a medical care facility” (Raja at Abstract).
one or more hand hygiene product dispensers, each associated with an area of concern (AOC) within a facility, 
“Hand hygiene stations 30 (such as an antimicrobial hand rub dispenser 32 or hand wash station 34 such as a sink with running water and a supply of soap or detergent for hand washing) are provided with hand hygiene station modules 31 having an RFID transceiver 36” (Raja ¶ 0021).
“Hygiene tags can be provided at the hand hygiene stations within the facility. Alternatively, their locations can be programmed in” (Raja ¶ 0012).
that are configured to detect a dispense event via an activator coupled to a battery, 
“Hand hygiene stations . . . include an actuation sensor for sensing not just presence but actual use of the hand hygiene station, the actuation sensor being linked to the control means” (Raja ¶ 0006).
“a sensor 30 which reads when soap is dispensed at a hand wash station 34” (Raja ¶ 0031).
	Raja describes the use of batteries to power the transceivers 28 (FIG. 1), but does not explicitly teach the use of battery power for the hygiene product dispensers 32, 34 at sink stations 30.
	UltraClenz however also teaches a system with interrogatable employee identification badges, soap dispenser stations that can identify a user, dispense soap, record wash events (event, time/date, user ID) and report logs of user wash events to a central host over a network for analysis (see p. 2).  UltraClenz also teaches a battery source that powers not only the soap dispenser, but also the base unit which provides the user interrogation, recordkeeping and data transmission across the network (see p. 3).
	It would have been obvious to one of ordinary skill at the time of the invention to have provided such battery power to that of Raja as an alternative and/or supplemental power source for the operation of the dispenser, wireless user interrogation, recordkeeping and data transmission across the network.  Doing so would eliminate the need for AC power or would at least power the system during a power outage.
transmits an interrogation signal for inducing an identification signal from a compliance badge via a wireless module card coupled to said battery, and 
“The personnel tags comprise a machine readable sensor such as an RFID tag” (Raja ¶ 0007).
“each personnel tag will have a unique personnel identifier, making possible the tracking of specific patient healthcare worker interactions” (Raja ¶ 0005).
“the hand hygiene compliance system 10 employs the RFID transceivers 28 and 36 along with the personnel tags 18 to help ensure that a person who approaches a patient location has . . . washed their hands . . . One simple implementation would detect the person's presence at a hand hygiene station 30” (Raja ¶ 0024).
wirelessly transmit a dispense event signal including dispense event data via said wireless module card; 
“the RFID transceivers 28 and 36 are all tied through some form of communication to a central data processing station 40. That communication could take the form of a hard-wired connection or some other form such as radio frequency communication. In an institution having an 802.11b or 802.11g or similar type of WiFi based networking or communication system the RFI transceivers 28 and 36 could communicate to the central processing station 40 through such network” (Raja ¶ 0022).
“One simple implementation would detect the person's presence at a hand hygiene station 30 and then signal either to the RFID tag 20 or to the central processor 40, or to both, that the person's status was now "clean." Then when that person approached a hospital bed 22 the RFID transceiver 28 associated therewith would read the RFID tag 20 in the personnel tag 18 . . . a unique ID associated with that RFID tag 20 would be queried back to the central processor 40 which would return the status "clean"” (Raja ¶ 0024).
one or more uniquely identified compliance badges, each of that configured to receive the interrogation signal and to generate the identification signal including identification information; and 
“RFID tags 20 are particularly suitable for this application as they are inexpensive, can be read at a distance” (Raja ¶ 0019).
“read the RFID tag 20 in the personnel tag 18 . . . a unique ID associated with that RFID tag 20 would be queried back to the central processor 40” (Raja ¶ 0024).
a hygiene data collector configured to wirelessly receive the identification information generated by the compliance badge and the dispense event data associated with the detected dispense event.
“In an institution having an 802.11b or 802.11g or similar type of WiFi based networking or communication system the RFI transceivers 28 and 36 could communicate to the central processing station 40 through such network” (Raja ¶ 0022).
“One simple implementation would detect the person's presence at a hand hygiene station 30 and then signal either to the RFID tag 20 or to the central processor 40, or to both, that the person's status was now "clean." Then when that person approached a hospital bed 22 the RFID transceiver 28 associated therewith would read the RFID tag 20 in the personnel tag 18 . . . a unique ID associated with that RFID tag 20 would be queried back to the central processor 40 which would return the status "clean"” (Raja ¶ 0024).

22.  The system of claim 1, wherein each of the one or more hand hygiene product dispensers further includes a connector that electrically couples the activator, the wireless module card and the battery such that the activator and the wireless module card receive power from the dispenser.
	It would have been obvious to one of ordinary skill at the time of the invention to have provided “connectors” between the elements of the Raja and UltraClenz combination proposed by the examiner.  Providing connectors enables each element to be electrically connected together for use as an operative assembly of elements.

23.  The system of claim 1, wherein each of the one or more hand hygiene product dispensers further includes an activation mechanism for dispensing a hand hygiene chemical product.
“antimicrobial hand rub . . . soap or detergent” (Raja ¶ 0021).

24.  A hygiene compliance dispenser module for a dispenser having a dispenser activator that supplies an activation signal to an electrical interface when activated to dispense chemical product, the hygiene compliance dispenser module comprising: 
“A system and method for evaluating hand decontamination compliance in a medical care facility” (Raja at Abstract).
“Hand hygiene stations 30 (such as an antimicrobial hand rub dispenser 32 or hand wash station 34 such as a sink with running water and a supply of soap or detergent for hand washing) are provided with hand hygiene station modules 31 having an RFID transceiver 36” (Raja ¶ 0021).
“Hand hygiene stations . . . include an actuation sensor for sensing not just presence but actual use of the hand hygiene station, the actuation sensor being linked to the control means” (Raja ¶ 0006).
“a sensor 30 which reads when soap is dispensed at a hand wash station 34” (Raja ¶ 0031).
a wireless module card having a connector, said connector adapted to be coupled to the electrical interface in the dispenser, so as to be electrically coupled to the dispenser activator; a wireless module processor disposed on said wireless module card and coupled to said connector, wherein when said connector is coupled to the electrical interface in the dispenser, said wireless module processor enables hygiene compliance monitoring in a hygiene compliance system, 
Raja provides a hygiene compliance system that wirelessly detects users and senses, records and transmits handwashing dispenser events.  Raja does not explicitly describe its connections between elements in order to provide the necessary power and signaling to operate such a system.
UltraClenz also teaches a system with interrogatable employee identification badges, soap dispenser stations that can identify a user, dispense soap, record wash events (event, time/date, user ID) and report logs of user wash events to a central host over a network for analysis (see p. 2).  UltraClenz teaches a power distribution between its elements for not only the soap dispenser, but also the base unit which provides the user interrogation, recordkeeping and data transmission across the network (see p. 3).  UltraClenz also shows and describes connections and electrical interfaces among the elements to operate such a system (see p. 3 and 4).  
	It would have been obvious to one of ordinary skill at the time of the invention to have provided connections and electrical interfaces between the elements in order for them to work together to implement the disclosed hygiene compliance system.  
	Raja inherently provides a processor by its teachings for wirelessly receiving user IDs from badges and performing its activation sensing and data collection/management/transmission as part of its hygiene compliance system.  Further, applicant broadly defines a “processor” as “any structure suitable for implementation of the techniques described herein” (US Patent 8,502,680 at 18:60–62).
such that said wireless module processor is configured to detect the activation signal from the activator as dispense event data; and a wireless module transmitter coupled to said wireless module processor; wherein when the activator of the dispenser is activated, said wireless module transmitter is configured to communicate said dispense event data to a hygiene data collection module that is configured to receive dispense event data from a plurality of dispensers and
“the RFID transceivers 28 and 36 are all tied through some form of communication to a central data processing station 40. That communication could take the form of a hard-wired connection or some other form such as radio frequency communication. In an institution having an 802.11b or 802.11g or similar type of WiFi based networking or communication system the RFI transceivers 28 and 36 could communicate to the central processing station 40 through such network” (Raja ¶ 0022).
“One simple implementation would detect the person's presence at a hand hygiene station 30 and then signal either to the RFID tag 20 or to the central processor 40, or to both, that the person's status was now "clean." Then when that person approached a hospital bed 22 the RFID transceiver 28 associated therewith would read the RFID tag 20 in the personnel tag 18 . . . a unique ID associated with that RFID tag 20 would be queried back to the central processor 40 which would return the status "clean"” (Raja ¶ 0024).
to be in communication with a computing device configured to gather the dispense event data.
“compliance rates for various personnel can be tracked. The tracking can be performed on the RFID tag 20 itself or at the central processor 40. Reports can be generated and used to help personnel improve their compliance” (Raja ¶ 0029).
 	The data collection module could be met by the wireless network interface at the central processing station 40 of Raja.  The element of the central processing station that receives the data from this wireless network interface, stores and performs the compliance analysis and reporting can be considered to be the claimed “computing device”.

25.  The hygiene compliance dispenser module of claim 4, further comprising a battery, and wherein the activator receives power from the battery and is configured to be coupled to an activation mechanism that dispenses the chemical product.
Raja describes the use of batteries to power the transceivers 28 (FIG. 1), but does not explicitly teach the use of battery power for the hygiene product dispensers 32, 34 at sink stations 30.
	UltraClenz however also teaches a system with interrogatable employee identification badges, soap dispenser stations that can identify a user, dispense soap, record wash events (event, time/date, user ID) and report logs of user wash events to a central host over a network for analysis (see p. 2).  UltraClenz also teaches a battery source that powers not only the soap dispenser, but also the base unit which provides the user interrogation, recordkeeping and data transmission across the network (see p. 3).
	It would have been obvious to one of ordinary skill at the time of the invention to have provided such battery power to that of Raja as an alternative and/or supplemental power source for the operation of the dispenser, wireless user interrogation, recordkeeping and data transmission across the network.  Doing so would eliminate the need for AC power or would at least power the system during a power outage.

26.  A hygiene compliance dispenser module for a dispenser having a dispenser activator that supplies an activation signal to a connection interface when activated to dispense chemical product, the hygiene compliance dispenser module comprising: 
“A system and method for evaluating hand decontamination compliance in a medical care facility” (Raja at Abstract).
“Hand hygiene stations 30 (such as an antimicrobial hand rub dispenser 32 or hand wash station 34 such as a sink with running water and a supply of soap or detergent for hand washing) are provided with hand hygiene station modules 31 having an RFID transceiver 36” (Raja ¶ 0021).
“Hand hygiene stations . . . include an actuation sensor for sensing not just presence but actual use of the hand hygiene station, the actuation sensor being linked to the control means” (Raja ¶ 0006).
“a sensor 30 which reads when soap is dispensed at a hand wash station 34” (Raja ¶ 0031). 
a wireless module card having a connector, said connector adapted to be coupled to the connection interface in the dispenser, so as to be communicatively coupled to the dispenser activator; a wireless module processor disposed on said wireless module card and coupled to said connector, wherein when said connector is coupled to the connection interface in the dispenser, said wireless module processor enables hygiene compliance monitoring in a hygiene compliance system, 
Raja provides a hygiene compliance system that wirelessly detects users and senses, records and transmits handwashing dispenser events.  Raja does not explicitly describe its connections between elements in order to provide the necessary power and signaling to operate such a system.
UltraClenz also teaches a system with interrogatable employee identification badges, soap dispenser stations that can identify a user, dispense soap, record wash events (event, time/date, user ID) and report logs of user wash events to a central host over a network for analysis (see p. 2).  UltraClenz teaches a power distribution between its elements for not only the soap dispenser, but also the base unit which provides the user interrogation, recordkeeping and data transmission across the network (see p. 3).  UltraClenz also shows and describes connections and electrical interfaces among the elements to operate such a system (see p. 3 and 4).  
	It would have been obvious to one of ordinary skill at the time of the invention to have provided connections and electrical interfaces between the elements in order for them to work together to implement the disclosed hygiene compliance system.  
	Raja inherently provides a processor by its teachings for wirelessly receiving user IDs from badges and performing its activation sensing and data collection/management/transmission as part of its hygiene compliance system.  Further, applicant broadly defines a “processor” as “any structure suitable for implementation of the techniques described herein” (US Patent 8,502,680 at 18:60–62).
such that said wireless module processor is configured to detect the activation signal from the activator as dispense event data; and a wireless module transmitter and receiver coupled to said wireless module processor, said receiver configured to wirelessly receive an operation command to adjust functioning of the hygiene compliance dispenser module; wherein when the dispenser activator is activated, said wireless module processor transmits said dispense event data via said wireless module transmitter to a hygiene data collection module that is configured to receive dispense event data from a plurality of dispensers and 
“the RFID transceivers 28 and 36 are all tied through some form of communication to a central data processing station 40. That communication could take the form of a hard-wired connection or some other form such as radio frequency communication. In an institution having an 802.11b or 802.11g or similar type of WiFi based networking or communication system the RFI transceivers 28 and 36 could communicate to the central processing station 40 through such network” (Raja ¶ 0022).
“One simple implementation would detect the person's presence at a hand hygiene station 30 and then signal either to the RFID tag 20 or to the central processor 40, or to both, that the person's status was now "clean." Then when that person approached a hospital bed 22 the RFID transceiver 28 associated therewith would read the RFID tag 20 in the personnel tag 18 . . . a unique ID associated with that RFID tag 20 would be queried back to the central processor 40 which would return the status "clean"” (Raja ¶ 0024).
	Regarding the “receiver configured to wirelessly receive an operation command to adjust functioning of the hygiene compliance dispenser module”, this broad limitation is met by the transceiver 36 which is configured to change the dispenser state from off to on upon receipt of signaling (i.e. a command) from the user’s RFID tag.
to be in communication with a computing device configured to gather the dispense event data.
“compliance rates for various personnel can be tracked. The tracking can be performed on the RFID tag 20 itself or at the central processor 40. Reports can be generated and used to help personnel improve their compliance” (Raja ¶ 0029).
 	The data collection module could be met by the wireless network interface at the central processing station 40 of Raja.  The element of the central processing station that receives the data from this wireless network interface, stores and performs the compliance analysis and reporting can be considered to be the claimed “computing device”.

27.  The hygiene compliance dispenser module of claim 6, further comprising a battery, and wherein the activator receives power from the battery and is configured to be coupled to an activation mechanism that dispenses the chemical product.
Raja describes the use of batteries to power the transceivers 28 (FIG. 1), but does not explicitly teach the use of battery power for the hygiene product dispensers 32, 34 at sink stations 30.
	UltraClenz however also teaches a system with interrogatable employee identification badges, soap dispenser stations that can identify a user, dispense soap, record wash events (event, time/date, user ID) and report logs of user wash events to a central host over a network for analysis (see p. 2).  UltraClenz also teaches a battery source that powers not only the soap dispenser, but also the base unit which provides the user interrogation, recordkeeping and data transmission across the network (see p. 3).
	It would have been obvious to one of ordinary skill at the time of the invention to have provided such battery power to that of Raja as an alternative and/or supplemental power source for the operation of the dispenser, wireless user interrogation, recordkeeping and data transmission across the network.  Doing so would eliminate the need for AC power or would at least power the system during a power outage.

28.  A method of enabling hygiene compliance monitoring at a hand hygiene dispenser comprising: 
“A system and method for evaluating hand decontamination compliance in a medical care facility” (Raja at Abstract). 
providing a dispenser having an electrical interface having an activation terminal that is electrically coupled to a dispenser activator; providing a hygiene compliance dispenser module having a wireless module card with a connector that is electrically coupled to a wireless module processor; coupling said connector of said wireless module card to the electrical interface, such that said activation terminal is electrically coupled to said wireless module processor, whereupon said hygiene compliance dispenser module enables hygiene compliance monitoring activities in a hygiene compliance system; 
“Hand hygiene stations 30 (such as an antimicrobial hand rub dispenser 32 or hand wash station 34 such as a sink with running water and a supply of soap or detergent for hand washing) are provided with hand hygiene station modules 31 having an RFID transceiver 36” (Raja ¶ 0021).
Raja provides a hygiene compliance system that wirelessly detects users and senses, records and transmits handwashing dispenser events.  Raja does not explicitly describe its connections between elements in order to provide the necessary power and signaling to operate such a system.
UltraClenz also teaches a system with interrogatable employee identification badges, soap dispenser stations that can identify a user, dispense soap, record wash events (event, time/date, user ID) and report logs of user wash events to a central host over a network for analysis (see p. 2).  UltraClenz teaches a power distribution between its elements for not only the soap dispenser, but also the base unit which provides the user interrogation, recordkeeping and data transmission across the network (see p. 3).  UltraClenz also shows and describes connections and electrical interfaces among the elements to operate such a system (see p. 3 and 4).  
	It would have been obvious to one of ordinary skill at the time of the invention to have provided connections and electrical interfaces between the elements in order for them to work together to implement the disclosed hygiene compliance system.  
	Raja inherently provides a processor by its teachings for wirelessly receiving user IDs from badges and performing its activation sensing and data collection/management/transmission as part of its hygiene compliance system.  Further, applicant broadly defines a “processor” as “any structure suitable for implementation of the techniques described herein” (US Patent 8,502,680 at 18:60–62). 
providing an identification tag that wirelessly transmits an identification signal including identification information to said hygiene compliance dispenser module; 
“RFID tags 20 are particularly suitable for this application as they are inexpensive, can be read at a distance” (Raja ¶ 0019).
“read the RFID tag 20 in the personnel tag 18 . . . a unique ID associated with that RFID tag 20 would be queried back to the central processor 40” (Raja ¶ 0024).
monitoring said activation terminal at said module controller;  dispensing chemical product from said dispenser;  detecting an activation signal on said activation terminal at said wireless module processor as dispense event data; and associating said identification information with said dispense event data. 
“Hand hygiene stations . . . include an actuation sensor for sensing not just presence but actual use of the hand hygiene station, the actuation sensor being linked to the control means” (Raja ¶ 0006).
“a sensor 30 which reads when soap is dispensed at a hand wash station 34” (Raja ¶ 0031).
 “One simple implementation would detect the person's presence at a hand hygiene station 30 and then signal either to the RFID tag 20 or to the central processor 40, or to both, that the person's status was now "clean." Then when that person approached a hospital bed 22 the RFID transceiver 28 associated therewith would read the RFID tag 20 in the personnel tag 18 . . . a unique ID associated with that RFID tag 20 would be queried back to the central processor 40 which would return the status "clean"” (Raja ¶ 0024).

29.  The method of claim 8, further comprising: providing a battery; and powering the hygiene compliance dispenser module with the battery.
Raja describes the use of batteries to power the transceivers 28 (FIG. 1), but does not explicitly teach the use of battery power for the hygiene product dispensers 32, 34 at sink stations 30.
	UltraClenz however also teaches a system with interrogatable employee identification badges, soap dispenser stations that can identify a user, dispense soap, record wash events (event, time/date, user ID) and report logs of user wash events to a central host over a network for analysis (see p. 2).  UltraClenz also teaches a battery source that powers not only the soap dispenser, but also the base unit which provides the user interrogation, recordkeeping and data transmission across the network (see p. 3).
	It would have been obvious to one of ordinary skill at the time of the invention to have provided such battery power to that of Raja as an alternative and/or supplemental power source for the operation of the dispenser, wireless user interrogation, recordkeeping and data transmission across the network.  Doing so would eliminate the need for AC power or would at least power the system during a power outage.

30.  A system for monitoring hand hygiene compliance comprising: 
“A system and method for evaluating hand decontamination compliance in a medical care facility” (Raja at Abstract).
a plurality of uniquely identified hand hygiene product dispensers, each associated with an area of concern within a facility, and each including: a dispenser mechanism for dispensing a hand hygiene chemical product; 
“Hand hygiene stations 30 (such as an antimicrobial hand rub dispenser 32 or hand wash station 34 such as a sink with running water and a supply of soap or detergent for hand washing) are provided with hand hygiene station modules 31 having an RFID transceiver 36” (Raja ¶ 0021).
“Hygiene tags can be provided at the hand hygiene stations within the facility. Alternatively, their locations can be programmed in” (Raja ¶ 0012).
a dispenser module that is configured to detect a dispense event and to transmit an interrogation signal for inducing an identification signal from a compliance badge, a battery; a connector that is electrically coupled the dispenser module to the battery such that the dispenser module receives power; a plurality of uniquely identified compliance badges, each of that configured to receive the interrogation signal and to generate the identification signal including identification information; and 
“Hand hygiene stations . . . include an actuation sensor for sensing not just presence but actual use of the hand hygiene station, the actuation sensor being linked to the control means” (Raja ¶ 0006).
“a sensor 30 which reads when soap is dispensed at a hand wash station 34” (Raja ¶ 0031).
“The personnel tags comprise a machine readable sensor such as an RFID tag” (Raja ¶ 0007).
“each personnel tag will have a unique personnel identifier, making possible the tracking of specific patient healthcare worker interactions” (Raja ¶ 0005).
“the hand hygiene compliance system 10 employs the RFID transceivers 28 and 36 along with the personnel tags 18 to help ensure that a person who approaches a patient location has . . . washed their hands . . . One simple implementation would detect the person's presence at a hand hygiene station 30” (Raja ¶ 0024).
“RFID tags 20 are particularly suitable for this application as they are inexpensive, can be read at a distance” (Raja ¶ 0019).
“read the RFID tag 20 in the personnel tag 18 . . . a unique ID associated with that RFID tag 20 would be queried back to the central processor 40” (Raja ¶ 0024).
	Raja describes the use of batteries to power the transceivers 28 (FIG. 1), but does not explicitly teach the use of battery power for the hygiene product dispensers 32, 34 at sink stations 30.
	UltraClenz however also teaches a system with interrogatable employee identification badges, soap dispenser stations that can identify a user, dispense soap, record wash events (event, time/date, user ID) and report logs of user wash events to a central host over a network for analysis (see p. 2).  UltraClenz also teaches a battery source that powers not only the soap dispenser, but also the base unit which provides the user interrogation, recordkeeping and data transmission across the network (see p. 3).
	It would have been obvious to one of ordinary skill at the time of the invention to have provided such battery power to that of Raja as an alternative and/or supplemental power source for the operation of the dispenser, wireless user interrogation, recordkeeping and data transmission across the network.  Doing so would eliminate the need for AC power or would at least power the system during a power outage.
a hygiene data collector configured to wirelessly receive the identification information generated by the compliance badge and the dispense event data associated with the detected dispense event.
“In an institution having an 802.11b or 802.11g or similar type of WiFi based networking or communication system the RFI transceivers 28 and 36 could communicate to the central processing station 40 through such network” (Raja ¶ 0022).
“One simple implementation would detect the person's presence at a hand hygiene station 30 and then signal either to the RFID tag 20 or to the central processor 40, or to both, that the person's status was now "clean." Then when that person approached a hospital bed 22 the RFID transceiver 28 associated therewith would read the RFID tag 20 in the personnel tag 18 . . . a unique ID associated with that RFID tag 20 would be queried back to the central processor 40 which would return the status "clean"” (Raja ¶ 0024).

31.  The system of claim 10, further comprising one or more data gathering stations associated with the facility, each of which receives one or more of the dispense event records.
“compliance rates for various personnel can be tracked. The tracking can be performed on the RFID tag 20 itself or at the central processor 40. Reports can be generated and used to help personnel improve their compliance” (Raja ¶ 0029).
 	The hygiene data collector could be met by the wireless network interface at the central processing station 40 of Raja.  The element of the central processing station that receives the data from this wireless network interface for storage can be considered to be the claimed “data gathering station”.

32.  The system of claim 11, further comprising a computing device that receives the dispense event records directly or indirectly from the one or more data gathering stations and analyzes the dispense event records to monitor hand hygiene events in the facility.
	The element of the central processing station that performs the compliance analysis and reporting can be considered to be the claimed “computing device”.

34.  The system of claim 10, each of the plurality of hand hygiene product dispensers is configured to transmit dispenser status information, wherein the dispenser status information includes one or more of a battery status, a fault conditions, a time of last status data, a data gauge level, a total number of dispense events, and a total number of badged dispense events.
“the readiness of the hand hygiene station 30 could be tracked . . . the amount of hand rub could be similarly watched with a level sensor 68, preferably in communication with the central processing controller 40 or 66 . . . Upon emptying a message to refill the dispenser 32 could be generated to appropriate personnel” (Raja ¶ 0036).
 
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raja and UltraClenz in view of US 5,625,659 (Sears).
33.  The system of claim 10, the system is configured such that two or more successive dispense events are counted as a single dispense event when the two or more successive dispense events satisfy a debounce condition.
	Neither Raja nor UltraClenz appear to treat quick, repeated dispense events as a single dispense event via debouncing techniques.
Sears teaches a “method and apparatus for electronically measuring dispenser usage” (at TITLE) in the context of hospital hygiene compliance, for example (at 1:48–60). Sears recognizes the potential inaccuracies in counting every single dispense actuation as a separate hygiene event (1:61 to 2:3). Sears proposes counting successive dispense events that satisfy a debounce condition (occurring within a predetermined time period) as a single dispense event:
“it is desirable to increment a counter with a consistent and repeatable predetermined delay time, prior to the next actuation of the counter, so that multiple dispensing events are not classified as a single dispensing even” (Sears at 2:13–18). 
	It would have been obvious to one of ordinary skill to have performed such analysis on the received dispense events of Raja so as to increase the accuracy of the compliance monitoring.

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716. The examiner can normally be reached Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/C. MICHELLE TARAE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 UltraClenz – ProGiene System Description for UL and CE Mark Approval, Revision 0, Feb. 8, 2002, 5 pgs.